Citation Nr: 0738013	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee strain, currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
left knee strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active duty service from September 1986 to 
May 1998. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2004, a 
statement of the case was received in December 2004, and a 
substantive appeal was received in March 2005. 


REMAND

The clinical findings on VA examinations in March 2004 and 
April 2006 differ with regard to range of motion of both 
flexion and extension.  Moreover, certain tests conducted at 
the March 2004 examination may suggest lateral instability, 
whereas the April 2006 examiner reported no instability.  
Under the circumstances, the Board believes additional 
examination is necessary to obtain an accurate assessment of 
the degree of disability of the service-connected knee 
disorders.  

With regard to the disabilities at issue in this case, the 
Board notes that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The Board also notes VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available to the examiner 
for review.  Any special tests deemed 
medically advisable should be conducted.  
Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where pain is 
elicited.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination.  The examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  

     The examiner should also review the 
report of the Marc 2004 VA examination 
and offer an opinion as to whether there 
was evidence of recurrent subluxation or 
lateral instability at that time and, if 
so, whether it was slight, moderate or 
severe. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings or separate 
ratings are warranted, to include 
consideration of VA General Counsel 
opinions VAOPGCPREC 23-97, VAOPGCREC 9-
98, and VAOPGCPREC 9-2004.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


